Citation Nr: 0922598	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-11 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for pterygium of the right 
cornea.


REPRESENTATION

Appellant represented by:	Heather Van Hoose, Esq.


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a right eye disorder.  

In May 2008, the Veteran moved from the region serviced by 
the Huntington VARO to the region serviced by the Winston-
Salem, North Carolina, VARO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate that the 
Veteran's right eye disorder was manifest during active 
service or developed as a result of an established event, 
injury, or disease during active service.


CONCLUSION OF LAW

A pterygium of the right cornea was not incurred in or 
aggravated by active military service.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
a right eye disorder was received in February 2006.  
Thereafter, he was notified of the general provisions of the 
VCAA in correspondence dated in February 2006.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Thereafter, the claims 
were reviewed and a statement of the case was issued in March 
2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in 
Dingess/Hartman, found that the VCAA notice requirements 
applied to all elements of a claim.  This information was 
provided to the Veteran by correspondence in March 2006.

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  The Veteran's service treatment 
records and all relevant private treatment records showing 
the state of his right eye disorder have been obtained and 
associated with the claims file.  

The Veteran was not provided with a VA examination and 
opinion to assess the current nature and etiology of his 
right eye disorder.  However, VA need not conduct an 
examination with respect to the claim on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no evidence 
that the Veteran's right eye disorder is a result of an 
event, injury, or disease occurring in service.

Therefore, the Board finds that any failure on the part of 
the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, 
is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds the available medical 
evidence is sufficient for an adequate determination, and 
duty to assist and notification provisions of the VCAA have 
been fulfilled.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  For the showing of 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronocity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of the VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
and with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or contradiction in the 
evidence.  See 38 C.F.R. § 3.102 (2008).



Factual Background and Analysis

The Veteran contends that he developed a right eye disorder 
as a result of exposure to extreme heat from his active duty 
service in Arizona.  The Veteran's DD Form 256AF (Honorable 
Discharge Certificate) noted that his military occupational 
specialty was Airman.  

In an enlistment examination report dated in April 1971 and a 
separation physical dated February 1975, normal eyes were 
reported.  During service, in July 1974, the Veteran was 
hospitalized at a private facility for treatment of a 
disorder unrelated to this claim.  However, the hospital 
records noted that the eyes had round pupils with equal 
reaction to light and accommodation.  The sclerae and 
conjuncitivae were clear.  Pterygium was not noted.  The 
remaining service treatment records are silent for any 
complaints with respect to the Veteran's right eye.

In an August 2004 post-service private treatment examination 
report from A. H., M.D., the Veteran was diagnosed with a 
pterygium on the right eye.  In a private treatment note 
dated in October 2004, Dr. H. reported that the Veteran 
complained of blurred vision with his glasses.  The examiner 
completed external and anterior segment exams.  He reported a 
pterygium encroaching 2+ millimeters (mm) onto the nasal 
cornea on the right eye.  The Veteran was referred to another 
private physician concerning the pterygium.

In a November 2004 private treatment examination report from 
J. C., M.D., the Veteran was seen for a pterygium evaluation.  
The Veteran related that his right eye pterygium started in 
1999.  He also related that he had a right eye injury twenty 
years prior when he got glue in his eye.  In a private 
treatment note dated in November 2004, the private physician 
noted that the Veteran's uncorrected vision in his right eye 
was 20/40 and the conjunctiva was mildly injected nasally in 
the right eye.  He reported that there was an early to 
moderate pterygium in the right eye measuring 5.5 mm vertical 
and up to 2.7 mm onto the cornea.  The private physician 
prescribed Restasis drops to retard the growth of the 
pterygia.  

In an August 2005 follow-up examination report for his right 
eye pterygium from J. C., M.D., the Veteran reported that he 
felt the growth was smaller and was not having any problems.  
The evaluation showed that the conjunctive was mildly 
injected nasally on the right eye and a pterygium was present 
which measured 5 mm vertical and 2.5 mm onto the cornea.  The 
assessment was pterygium stable.  The private physician 
discussed the possible need for excision in the future.

Although the Veteran has alleged that in-service exposure to 
high temperatures caused his claimed eye disorder, the Board 
notes that there are no medical records showing any 
complaints, findings, or treatment for any eye problem during 
active duty.  Post-service private treatment records first 
show treatment for a right eye disorder beginning in August 
2004-many years after the Veteran's discharge from active 
service in April 1975.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
service discharge and medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  Moreover, the record includes no competent 
medical opinion establishing a medical relationship between 
the post-service right eye disorder to any established event 
in service, and neither the Veteran nor his attorney has 
presented, identified, or alluded to the existence of, any 
such opinion.  Rather, during a private medical treatment in 
November 2004, the Veteran himself stated that his right eye 
disorder began in 1999.  Therefore, entitlement to service 
connection for a right eye disorder is not warranted, as 
evidence of record does not show a connection between his 
current right eye disorder and any event, injury, or disease 
during active military service.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his attorney advanced in 
connection with the appeal.  The Board does not doubt the 
sincerity of the Veteran's belief that his current right eye 
disorder is a result of exposure to high heat during military 
service.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training or 
expertise, the Veteran is not competent to render a probative 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology 
of his claimed disability have no probative value.

For all the foregoing reasons, the claim for service 
connection for a pterygium of the right cornea must be 
denied.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, the doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for pterygium of the right 
cornea is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


